MALLARD, Chief Judge.
On 25 January 1971 the parties consented to a judgment which provided, among other things, for the payment by defendant to appellant’s attorney for services rendered for the benefit *596of the minor child, Sharon Denise Winters. At the same session of court, 25 January 1971, a motion was heard for additional attorney fees for appellant’s attorney. The district judge entered an order on 16 February 1971 holding that counsel fees to said attorney “are denied as a matter of law, based on N.C. G.S. 50-13.6, since the Court finds that the plaintiff is no longer the spouse of the defendant.” From this order the plaintiff appealed to this court. The only question sought to be presented on this appeal is not properly presented on this record. The appeal is therefore dismissed.
Appeal dismissed.
Judges Parker and Vaughn concur.